Cullen, J.,
delivered the opinion of the Court. We need proceed no further in the argument of this case. The general principles in matters of pleading apply here, namely that the mere stating of a conclusion of law in an indictment is not sufficient, but the offence must be stated clearly, from which that conclusion follows.
*562This indictment does not state in the beginning that the party attempted to register, not being entitled to register by reason of his not having paid a tax or by reason of infancy, or by reason of being already registered, or on any other grounds that are mentioned in the Act of Assembly, and therefore was guilty under the provisions of the Act of Assembly in such case made and provided. But it merely states the conclusion. The object of pleading to an indictment is to give a party notice of that with which he is charged. In all the cases that have been cited here we see no change from the general rule. The case cited in Iowa is very different from this one. There the statute is different. We have examined this matter very thoroughly, and have no doubt as to the insufficiency of this indictment, on the ground of proper notice not having been given.